DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a method comprising: generating a plurality of gate pulses using level-shifted pulse width modulation; charging a pair of series connected capacitors of a two-switched capacitor circuit; adjusting the gate pulses to balance each of the series connected capacitors to have a same voltage magnitude; charging, a first output capacitor of a first one-switched capacitor circuit; and generating a thirteen-level output voltage across a pair of load terminals equal to the charge on the first output capacitor, wherein the control circuit is operatively connected to the DC voltage source by a pair of load terminals, the first capacitor and the plurality of unidirectional semiconductor switches, wherein the control circuit is configured to generate drive signals to selectively operate the plurality of unidirectional semiconductor switches to provide an output voltage across the pair of load terminals.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 









/GARY L LAXTON/Primary Examiner, Art Unit 2896                              3/26/2022